--------------------------------------------------------------------------------

Exhibit 10.2


Motorcar Parts of America, Inc.


1,936,000 Shares


Common Stock


REGISTRATION RIGHTS AGREEMENT


April 20, 2012


TO EACH OF THE PURCHASERS
NAMED ON THE SIGNATURE PAGES
HEREOF


Ladies and Gentlemen:


Motorcar Parts of America, Inc., a New York corporation (the “Company”),
proposes to issue and sell to the Purchasers (as defined herein) upon the terms
set forth in the Subscription Agreement (as defined herein) 1,936,000 shares of
its common stock, par value $0.01 per share (the “Securities”). As an inducement
to the Purchasers to enter into the Subscription Agreement and in satisfaction
of a condition to the obligations of the Purchasers thereunder, the Company
agrees with the Purchasers for the benefit of holders (as defined herein), from
time to time, of the Registrable Securities (as defined herein) as follows:


1.             Definitions.


(a)            Capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Subscription Agreement. As used in this
Agreement, the following defined terms shall have the following meanings:


“Affiliate” of any specified person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such specified person. For purposes of this definition, control of a person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.


“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in New York, New York are authorized
or obligated by law or executive order to close.


“Closing Date” has the meaning in the Subscription Agreement.

 
 

--------------------------------------------------------------------------------

 

“Closing Price” as of any date means the closing price of one share of Common
Stock as reported by the NASDAQ Global Market on such date.


“Commission” means the United States Securities and Exchange Commission, or any
other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.


“Common Stock” means the Company’s common stock, par value $0.01 per share.


“Default Securities” has the meaning assigned thereto in Section 2(a) hereof.


“Delay Conditions” means (i) the Company is in possession of material nonpublic
information the disclosure of which would have a material adverse effect on the
business, operations, prospects, condition (financial or otherwise) of the
Company and its subsidiaries, taken as a whole or (ii) the Board of Directors of
the Company determines in good faith that a delay in the effectiveness of the
Shelf Registration Statement, or the Shelf Registration Statement ceasing to be
effective or a Prospectus thereunder ceasing to be usable, as the case may be,
is appropriate due to occurrence or existence of any pending corporate
development with respect to the Company. The Delay Conditions shall be deemed to
no longer exist if (x) in the case of clause (i) above, the Board of Directors
of the Company determines in good faith that the disclosure of such material
information would not be prejudicial to or contrary to the interest of the
Company and (y) in the case of clause (ii) above, the Board of Directors of the
Company determines in good faith that such delay or cessation is no longer
appropriate.


“Effectiveness Period” has the meaning assigned thereto in Section 2(b)(i)
hereof.


“Effective Time” means the date on which the Commission declares the Shelf
Registration Statement effective or on which the Shelf Registration Statement
otherwise becomes effective.


“Effectiveness Deadline Date” means (A) if the Shelf Registration Statement is
not “reviewed” by the Commission, the earlier of (i) the date which is 60 days
from the Closing Date and (ii) the 5th Business Day after the date the Company
is notified (orally or in writing, whichever is earlier) by the Commission that
the Shelf Registration Statement will not be “reviewed” or (B) if the Shelf
Registration Statement is “reviewed” by the Commission, the earlier of (i) the
date which is 120 days from the Closing Date and (ii) the 5th Business Day after
the date the Company is notified (orally or in writing, whichever is earlier) by
the Commission that the Shelf Registration Statement will not be subject to
further review; provided, that if the Effectiveness Deadline Date falls on a
Saturday, Sunday or other day that the Commission is closed for business, the
Effectiveness Deadline Date shall be extended to the next Business Day on which
the Commission is open for business.


“Electing Holder” has the meaning assigned thereto in Section 3(a)(ii) hereof.


“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.


“Filing Deadline Date” means the date which is 45 days from the Closing Date.

 
2

--------------------------------------------------------------------------------

 

“FINRA” means the Financial Industry Regulatory Authority.


“holder” means, when used with respect to any Security, the record holder of
such Security.


“Liquidated Damages” has the meaning assigned thereto in Section 2(a) hereof.


“Managing Underwriters” means the investment banker or investment bankers and
manager or managers that shall administer an underwritten offering, if any,
conducted pursuant to Section 6 hereof.


“Maximum Delay Period” means 60 consecutive days (or 60 days in the aggregate in
any calendar year).


“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire, substantially in the form of Exhibit A attached
hereto, relating to the Securities.


“person” means an individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.


“Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus, any final prospectus and any prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Securities Act)
included in the Shelf Registration Statement, as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by the Shelf Registration Statement and by
all other amendments and supplements to such prospectus, including all material
incorporated by reference in such prospectus and all documents filed after the
date of such prospectus by the Company under the Exchange Act and incorporated
by reference therein.


“Purchasers” means the Purchasers named on the signature pages of the
Subscription Agreement.


“Registrable Securities” means all or any portion of the Securities or the
Default Securities; provided, however, that a security ceases to be a
Registrable Security when it is no longer a Restricted Security.


“Restricted Security” means any Security or Default Security except any such
Security or Default Security that (i) has been registered pursuant to an
effective registration statement under the Securities Act and sold in a manner
contemplated by the Shelf Registration Statement, (ii) has been transferred in
compliance with Rule 144 under the Securities Act (or any successor provision
thereto) or is transferable pursuant to such Rule 144 (or any successor
provision thereto) without the requirement for the Company to be in compliance
with the current public information required under Rule 144(c)(1) (or Rule
144(i)(2), if applicable) (or any successor provisions thereto) or (iii) has
otherwise been transferred and a new Security not subject to transfer
restrictions under the Securities Act has been delivered by or on behalf of the
Company.

 
3

--------------------------------------------------------------------------------

 

“Rules and Regulations” means the published rules and regulations of the
Commission promulgated under the Securities Act or the Exchange Act, as in
effect at any relevant time.


“Securities Act” means the United States Securities Act of 1933, as amended.


“Shelf Registration” means a registration effected pursuant to Section 2 hereof.


“Shelf Registration Statement” means a “shelf registration statement” filed
under the Securities Act providing for the registration of, and the sale on a
continuous or delayed basis by the holders of, all of the Registrable Securities
pursuant to Rule 415 under the Securities Act and/or any similar rule that may
be adopted by the Commission, filed by the Company pursuant to the provisions of
Section 2 of this Agreement, including the Prospectus contained therein, any
amendments and supplements to such registration statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.


“Subscription Agreement” means the Subscription Agreement, dated as of the date
hereof, between the Company and the Purchasers.


“underwriter” means any underwriter of Registrable Securities in connection with
an offering thereof under a Shelf Registration Statement.


2.             Shelf Registration.


(a)            The Company shall, (1) on or prior to the Filing Deadline Date,
file with the Commission a Shelf Registration Statement relating to the offer
and sale of the Registrable Securities and (2) use its commercially reasonable
efforts to cause such Shelf Registration Statement to be declared effective
under the Securities Act on or prior to the Effectiveness Deadline Date;
provided, however, that no holder shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement or to use the Prospectus for
resales of Registrable Securities unless such holder is an Electing Holder. No
Electing Holder shall be named as an “underwriter” in any Shelf Registration
Statement without such Electing Holder’s prior written consent.


If (w) such Shelf Registration Statement covering the Registrable Securities is
not filed with the Commission on or prior to the Filing Deadline Date, (x) such
Shelf Registration Statement covering the Registrable Securities is not declared
effective by the Commission on or prior to the Effectiveness Deadline Date, (y)
such Shelf Registration Statement ceases to be effective or any Prospectus
thereunder ceases to be usable with respect to any Registrable Securities, and
such failure to file, become effective or be effective or usable exists for more
than 60 days (whether or not consecutive) in any 12-month period, or (z) after
the six month anniversary of the Closing Date, and only in the event a Shelf
Registration Statement is not effective or available to sell all Registrable
Securities, the Company fails at any time to be in compliance with Rule
144(c)(1) (or Rule 144(i)(2), if applicable) (each such event referred to in
clauses (w) through (z), a “Registration Default”), the Company will make pro
rata payments to each Purchaser, as partial liquidated damages and not as a
penalty (“Liquidated Damages”), in an amount per 30-day period (or pro rata
portion thereof) equal to 1.0% of the aggregate amount paid by such Purchaser on
the Closing Date to the Company in respect of the then Registrable Securities
(i) in the case of clause (w), for the period from the date of the occurrence of
such Registration Default to the date on which such Shelf Registration Statement
is filed, (ii) in the case of clause (x), for the period from the date of the
occurrence of such Registration Default to the date on which such Shelf
Registration Statement becomes effective, (iii) in the case of clause (y), for
the period from the occurrence of such Registration Default to the date upon the
filing of a post-effective amendment to the Shelf Registration Statement or an
additional Shelf Registration Statement that causes the Shelf Registration
Statement to again be declared effective or any Prospectus thereunder to again
be made usable with respect to any Registrable Securities, and (iv) in the case
of clause (z), for the period from the occurrence of such Registration Default
to the date the Company regains compliance with Rule 144(c)(1) (or Rule
144(i)(2), if applicable). The parties hereto agree that notwithstanding
anything to the contrary herein, no Liquidated Damages shall be payable with
respect to a Registration Default if as of the date of such Registration
Default, the Registrable Securities may be sold by non-affiliates without volume
or manner of sale restrictions under Rule 144 and the Company is in compliance
with the current public information requirements under Rule 144(c)(1) (or Rule
144(i)(2), if applicable). No such payments shall be payable in respect of any
Securities that are not Registrable Securities. Such payments shall be made to
each Purchaser in cash or, at the option of such Purchaser, in additional fully
paid and non-assessable shares of Common Stock not later than three Business
Days following the end of each 30-day period (any such shares are referred to
herein as “Default Securities”). For this purpose, each share of Common Stock
shall be deemed to have a value equal to the arithmetic mean of the Closing
Prices for the 10 trading days beginning 20 trading days prior to the issuance
of such shares.

 
4

--------------------------------------------------------------------------------

 

(b)            The Company shall use commercially reasonable efforts:


(i)             to keep the Shelf Registration Statement continuously effective
in order to permit the Prospectus to be usable by holders for resales of
Registrable Securities until the earlier of (A) the sale under the Shelf
Registration Statement of all the Registrable Securities registered thereunder
and (B) all of the Securities ceasing to be Restricted Securities (such period
being referred to herein as the “Effectiveness Period”); and


(ii)            after the Effective Time, promptly upon the request of any
holder of Registrable Securities that is not then an Electing Holder, to take
any action reasonably necessary to enable such holder to use the Prospectus for
resales of Registrable Securities, including without limitation any action
necessary to identify such holder as a selling securityholder in the Shelf
Registration Statement; provided, however, that nothing in this subparagraph
shall relieve such holder of the obligation to return a completed and signed
Notice and Questionnaire to the Company in accordance with Section 3(a) hereof.


3.             Registration Procedures. In connection with the Shelf
Registration Statement, the following provisions shall apply:


(a)            The Company shall mail or e-mail the Notice and Questionnaire to
the holders of Registrable Securities. No holder shall be entitled to be named
as a selling securityholder in the Shelf Registration Statement as of the
Effective Time, and no holder shall be entitled to use the Prospectus for
resales of Registrable Securities at any time unless such holder has returned a
completed and signed Notice and Questionnaire to the Company by the deadline for
response set forth therein; provided, however, holders of Registrable Securities
shall have at least 10 calendar days from the date on which the Notice and
Questionnaire is received by such holders to return a completed and signed
Notice and Questionnaire to the Company.

 
5

--------------------------------------------------------------------------------

 

(i)             After the Effective Time, the Company shall, upon the request of
any holder of Registrable Securities that is not then an Electing Holder,
promptly send a Notice and Questionnaire to such holder. The Company shall not
be required to take any action to name such holder as a selling securityholder
in the Shelf Registration Statement or to enable such holder to use the
Prospectus for resales of Registrable Securities until such holder has returned
a completed and signed Notice and Questionnaire to the Company.


(ii)            The term “Electing Holder” shall mean any holder of Registrable
Securities that has returned a completed and signed Notice and Questionnaire to
the Company in accordance with Section 3(a) hereof.


(b)            The Company shall furnish to each Electing Holder, counsel to the
Electing Holders, and the Managing Underwriters, if any, no fewer than five
Business Days prior to the initial filing of the Shelf Registration Statement, a
copy of such Shelf Registration Statement, and shall furnish to such holders,
counsel to such holders, and the Managing Underwriters, if any, no fewer than
two Business Days prior to the filing of any amendment or supplement to the
Prospectus, a copy of such amendment or supplement and shall use commercially
reasonable efforts to reflect in each such document when so filed with the
Commission such comments as such holders and their respective counsel reasonably
may propose; provided, however, that the Company shall make the final decision
as to the form and content of each such document. If any such Shelf Registration
Statement refers to any Electing Holder by name or otherwise as the holder of
any securities of the Company, then such Electing Holder shall have the right to
require (i) the insertion therein of language, in form and substance reasonably
satisfactory to such Electing Holder, to the effect that the holding by such
Electing Holder of such securities is not to be construed as a recommendation by
such Electing Holder of the investment quality of the Company’s securities
covered thereby and that such holding does not imply that such Electing Holder
will assist in meeting any future financial requirements of the Company or (ii)
in the event that such reference to such Electing Holder by name or otherwise is
not required by the Securities Act or any similar Federal statute then in force,
the deletion of the reference to such Electing Holder in any amendment or
supplement to the Registration Statement filed or prepared subsequent to the
time that such reference ceases to be required.


(c)            From the date hereof until the end of the Effectiveness Period,
the Company shall (subject to paragraph (j) below) promptly take such action as
may be necessary so that (i) each of the Shelf Registration Statement and any
amendment thereto and the Prospectus and any amendment or supplement thereto
(and each report or other document incorporated by reference therein in each
case) complies in all material respects with the Securities Act and the Exchange
Act and the respective rules and regulations thereunder, (ii) each of the Shelf
Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading and (iii) each of the Prospectus and any amendment or supplement to
the Prospectus does not at any time during the Effectiveness Period include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

 
6

--------------------------------------------------------------------------------

 

(d)            The Company shall promptly advise each Electing Holder, and shall
confirm such advice in writing if so requested by any such holder (which notice
pursuant to clauses (ii) through (iv) hereof (A) shall be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made and (B) shall not contain any material nonpublic information
regarding the Company or any other public company):


(i)             when the Shelf Registration Statement and any amendment thereto
has been filed with the Commission and when the Shelf Registration Statement or
any post-effective amendment thereto has become effective;


(ii)            of the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Shelf Registration Statement or the initiation of any proceedings for such
purpose;


(iii)           of the receipt by the Company of any notification with respect
to the suspension of the qualification of the securities included in the Shelf
Registration Statement for sale in any jurisdiction or the initiation of any
proceeding for such purpose; and


(iv)           if changes in the Shelf Registration Statement or the Prospectus
are required in order that the Shelf Registration Statement and Prospectus do
not contain an untrue statement of a material fact and do not omit to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of the Prospectus, in light of the circumstances under
which they were made) not misleading.


(e)            The Company shall use its reasonable efforts to prevent the
issuance, and if issued to obtain the withdrawal, of any order suspending the
effectiveness of the Shelf Registration Statement at the earliest possible time.


(f)             The Company shall furnish to each requesting Electing Holder,
without charge, at least one copy of the Shelf Registration Statement and all
post-effective amendments thereto, including financial statements and schedules,
and, if such holder so requests in writing, all reports, other documents and
exhibits that are filed with (other than those which are incorporated by
reference in) the Shelf Registration Statement.


(g)            The Company shall, during the Effectiveness Period, deliver to
each Electing Holder, without charge, such reasonable number of copies of the
Prospectus (including each preliminary Prospectus) and any amendment or
supplement thereto as such Electing Holder may reasonably request; and the
Company consents (except during the continuance of any event described in
Section 3(d)(iv) above) to the use of the Prospectus and any amendment or
supplement thereto by each of the Electing Holders in connection with the
offering and sale of the Registrable Securities covered by the Prospectus and
any amendment or supplement thereto during the Effectiveness Period.

 
7

--------------------------------------------------------------------------------

 

(h)            Prior to any offering of Registrable Securities pursuant to the
Shelf Registration Statement, the Company shall (i) register or qualify or
cooperate with the Electing Holders and a single counsel for the Electing
Holders in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or “blue sky” laws of such
jurisdictions within the United States as any Electing Holder may reasonably
request, but only to do extent legally required to do so, (ii) keep such
registrations or qualifications in effect and comply with such laws so as to
permit the continuance of offers and sales in such jurisdictions for so long as
may be necessary to enable any Electing Holder or underwriter, if any, to
complete its distribution of Registrable Securities pursuant to the Shelf
Registration Statement, and (iii) take any and all other actions necessary or
advisable to enable the disposition in such jurisdictions of such Registrable
Securities; provided, however, that in no event shall the Company be obligated
to (A) qualify as a foreign corporation or as a broker or dealer in securities
in any jurisdiction where it would not otherwise be required to so qualify but
for this Section 3(h) or (B) file any general consent to service of process in
any jurisdiction where it is not as of the date hereof so subject.


(i)             The Company shall cooperate with the Electing Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold pursuant to the Shelf Registration Statement,
which certificates shall not bear any restrictive legends and shall meet the
requirements of any securities exchange on which the Company’s Common Stock is
then listed and which certificates shall be in such permitted denominations and
registered in such names as Electing Holders may request in connection with the
sale of Registrable Securities pursuant to the Shelf Registration Statement.


(j)             Upon the occurrence of any fact or event contemplated by
paragraph 3(d)(iv) above, the Company shall (subject to the next sentence)
promptly prepare a post-effective amendment or supplement to the Shelf
Registration Statement or the Prospectus, or any document incorporated therein
by reference, or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Securities included therein, the
Prospectus will not include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. If the Company
notifies the Electing Holders in accordance with clause (ii) through (iv) of
paragraph 3(d) above to suspend the use of the Prospectus until the requisite
changes to the Prospectus have been made, then each Electing Holder shall
suspend the use of the Prospectus until (i) such Electing Holder has received
copies of the supplemented or amended Prospectus contemplated by the preceding
sentence or (ii) such Electing Holder is advised in writing by the Company that
the use of the Prospectus may be resumed and has received copies of any
additional or supplemental filings that are incorporated by reference in the
Prospectus. Notwithstanding the foregoing, but subject to Section 6 hereof, the
Company may suspend the use of the Prospectus and shall not be required to amend
or supplement the Shelf Registration Statement, any related Prospectus or any
document incorporated by reference, for a period not to exceed the Maximum Delay
Period if and so long as the Delay Conditions exist.

 
8

--------------------------------------------------------------------------------

 

(k)            The Company shall use all reasonable efforts to comply with all
applicable Rules and Regulations, and to make generally available to its
securityholders as soon as practicable, but in any event not later than eighteen
months after (i) the effective date (as defined in Rule 158(c) under the
Securities Act) of the Shelf Registration Statement, (ii) the effective date of
each post-effective amendment to the Shelf Registration Statement, and (iii) the
date of each filing by the Company with the Commission of an Annual Report on
Form 10-K that is incorporated by reference in the Shelf Registration Statement,
an earnings statement of the Company and its subsidiaries complying with Section
11(a) of the Securities Act and the Rules and Regulations of the Commission
thereunder (including, at the option of the Company, Rule 158).


(l)             In the event of an underwritten offering conducted pursuant to
Section 6 hereof, the Company shall (subject to paragraph 3(j) above), if
requested, promptly include or incorporate in a Prospectus supplement or
post-effective amendment to the Shelf Registration Statement such information as
the Managing Underwriters reasonably agree should be included therein and to
which the Company does not reasonably object and shall (subject to paragraph
3(j) above) make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after it is notified of the
matters to be included or incorporated in such Prospectus supplement or
post-effective amendment.


(m)           The Company shall enter into such customary agreements (including
an underwriting agreement in customary form in the event of an underwritten
offering conducted pursuant to Section 6 hereof) and take all other appropriate
action in order to expedite and facilitate the registration and disposition of
the Registrable Securities, and in connection therewith, if an underwriting
agreement is entered into, cause the same to contain indemnification provisions
and procedures substantially identical to those set forth in Section 5 hereof
with respect to all parties to be indemnified pursuant to Section 5 hereof;
provided, however, the Company shall not be required to facilitate an
underwritten offering pursuant to the Shelf Registration Statement by any
holders unless the offering relates to at least 50% of the Securities sold
pursuant to the Subscription Agreement.


(n)            The Company shall:


(i)             (A) make reasonably available for inspection by requesting
Electing Holders, any underwriter participating in any disposition pursuant to
the Shelf Registration Statement, and any attorney selected in accordance with
Section 4(b) hereof, one accountant and any other agent retained by such holders
or any such underwriter all relevant financial and other records, pertinent
corporate documents and properties of the Company and its subsidiaries and (B)
cause the Company’s officers, directors and employees to supply all information
reasonably requested by such holders or any such underwriter, attorney,
accountant or agent in connection with the Shelf Registration Statement, in each
case, as is customary for similar due diligence examinations; provided, however,
that all records, information and documents that are designated in writing by
the Company, in good faith, as confidential shall be kept confidential by such
holders and any such underwriter, attorney, accountant or agent, unless such
disclosure is made in connection with a court proceeding or required by law, or
such records, information or documents become available to the public generally
or through a third party without an accompanying obligation of confidentiality;
and provided, further that, if the foregoing inspection and information
gathering would otherwise disrupt the Company’s conduct of its business, such
inspection and information gathering shall, to the greatest extent possible, be
coordinated on behalf of the requesting Electing Holders and the other parties
entitled thereto by one counsel designated by and on behalf of Electing Holders
and other parties;

 
9

--------------------------------------------------------------------------------

 

(ii)            in connection with any underwritten offering conducted pursuant
to Section 6 hereof, make such representations and warranties to the Electing
Holders participating in such underwritten offering and to the Managing
Underwriters, in form, substance and scope as are customarily made by the
Company to underwriters in primary underwritten offerings of equity securities;


(iii)           in connection with any underwritten offering conducted pursuant
to Section 6 hereof, obtain opinions of counsel to the Company (which counsel
and opinions (in form, scope and substance) shall be reasonably satisfactory to
the Managing Underwriters) addressed to each requesting Electing Holder,
covering such matters as are customarily covered in opinions requested in
primary underwritten offerings of equity securities (it being agreed that the
matters to be covered shall include, without limitation, as of the date of the
opinion and as of the Effective Time or the date of the most recent
post-effective amendment thereto, as the case may be, comment of such counsel as
to the absence, to such counsel’s knowledge, from the Shelf Registration
Statement and the Prospectus, including the documents incorporated by reference
therein, of an untrue statement of a material fact or the omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of the Prospectus, in light of the circumstances under which they
were made) not misleading);


(iv)           in connection with any underwritten offering conducted pursuant
to Section 6 hereof, obtain “cold comfort” letters and updates thereof from the
independent public accountants of the Company (and, if necessary, from the
independent public accountants of any subsidiary of the Company or of any
business acquired by the Company for which financial statements and financial
data are, or are required to be, included in the Shelf Registration Statement),
addressed to each requesting Electing Holder (if such Electing Holder has
provided such letter, representations or documentation, if any, required for
such cold comfort letter to be so addressed) and the underwriters, in customary
form and covering matters of the type customarily covered in “cold comfort”
letters in connection with primary underwritten offerings;


(v)            in connection with any underwritten offering conducted pursuant
to Section 6 hereof, deliver such documents and certificates as may be
reasonably requested by any Electing Holders and the Managing Underwriters, if
any, including without limitation certificates to evidence compliance with
Section 3(j) hereof and with any conditions contained in the underwriting
agreement or other agreements entered into by the Company in connection
therewith.

 
10

--------------------------------------------------------------------------------

 

(o)            The Company will use commercially reasonable efforts to cause the
Securities to be listed on the NASDAQ Global Market or other stock exchange or
trading system, if any, on which the Common Stock primarily trades on or prior
to the Effective Time.


(p)            The Company shall use commercially reasonable efforts to take all
other steps necessary to effect the registration, offering and sale of the
Registrable Securities covered by the Shelf Registration Statement contemplated
hereby.


4.             Registration Expenses. (a) All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by it whether or not any Shelf Registration Statement is filed or becomes
effective and whether or not any securities are issued or sold pursuant to any
Shelf Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including without limitation fees and expenses (A) with respect to filings
required to be made with the FINRA and (B) in compliance with securities or Blue
Sky laws (including without limitation and in addition to that provided for in
(b) below, reasonable fees and disbursements of counsel for the underwriters or
counsel for the holders of Registrable Securities in connection with Blue Sky
qualifications of the Registrable Securities)), (ii) printing expenses
(including without limitation expenses of printing certificates for Registrable
Securities and of printing Prospectuses if the printing of Prospectuses is
requested by the Managing Underwriters, if any), (iii) messenger, telephone and
delivery expenses, (iv) fees and disbursements of counsel for the Company and
one counsel for the holders of Registrable Securities, in accordance with the
provisions of Section 4(b) hereof, (v) fees and disbursements of all independent
certified public accountants referred to in Section 3(n)(iv) hereof (including
without limitation the expenses of any special audit and “cold comfort” letters
required by or incident to such performance), (vi) Securities Act liability
insurance, if the Company desires such insurance, and (vii) fees and expenses of
all other persons retained by the Company. In addition, the Company shall pay
its internal expenses (including without limitation all salaries and expenses of
its officers and employees performing legal or accounting duties), the expense
of any annual audit, and the fees and expenses incurred in connection with the
listing of the Securities on the NASDAQ Global Market. Notwithstanding the
foregoing or anything in this Agreement to the contrary, each holder of the
Registrable Securities being registered shall pay any out-of-pocket expenses of
such holders and transfer taxes, all commissions, placement agent fees and
underwriting discounts and commissions with respect to any Registrable
Securities sold by it and the fees and disbursements of any counsel or other
advisors or experts retained by such holders (severally or jointly), other than
counsel referred to in clause (iv) above.


(b)            In connection with any registration hereunder, the Company shall
reimburse the holders of the Registrable Securities being registered in such
registration for the reasonable fees and disbursements of not more than one
counsel chosen by the holders of a majority of the Registrable Securities for
whose benefit the applicable Shelf Registration Statement is being prepared.


5.             Indemnification and Contribution.


(a)            Indemnification by the Company.

 
11

--------------------------------------------------------------------------------

 

(i)             The Company shall indemnify and hold harmless each Electing
Holder and each of its officers, directors, agents, partners, members, managers,
stockholders and affiliates and each person who controls such Electing Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act and the officers, directors, partners, members, managers,
stockholders, agents and employees of each such controlling person (each such
person being sometimes referred to as an “Indemnified Person”), to the fullest
extent permitted by applicable law, against any losses, claims, damages or
liabilities, joint or several, to which such Indemnified Person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any Shelf Registration Statement or any Prospectus contained
therein or furnished by the Company to any Indemnified Person, or any amendment
or supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, and


(ii)            the Company hereby agrees to reimburse such Indemnified Person
for any reasonable legal or other expenses reasonably incurred by them in
connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that the Company shall not be liable
to any such Indemnified Person in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
such Shelf Registration Statement or Prospectus, or amendment or supplement
thereto, in reliance upon and in conformity with written information relating to
such Indemnified Person furnished to the Company by or on behalf of such
Indemnified Person expressly for use therein; provided, further, however, that
the foregoing indemnity agreement with respect to any Prospectus shall not inure
to the benefit of any Indemnified Person who failed to deliver a final
Prospectus or an amendment or supplement thereto (provided by the Company to the
several Indemnified Persons in the requisite quantity and on a timely basis to
permit proper delivery on or prior to the relevant transaction date) to the
person asserting any losses, claims, damages and liabilities and judgments
caused by any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus, or caused by any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, if such material misstatement or omission or alleged
material misstatement or omission was cured in the final Prospectus or an
amendment or supplement thereto.


(b)            Indemnification by the Holders. Each Electing Holder agrees, as a
consequence of the inclusion of any of such holder’s Registrable Securities in
any Shelf Registration Statement, severally and not jointly, to (i) indemnify
and hold harmless the Company, its directors, officers who sign such Shelf
Registration Statement and each person, if any, who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act, against any losses, claims, damages or liabilities to which the
Company or such other persons may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in such Shelf Registration
Statement or Prospectus, or any amendment or supplement thereto, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, in each case to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information relating to
such holder furnished to the Company by or on behalf of such holder expressly
for use therein and (ii) reimburse the Company and its directors and officers
who sign such Shelf Registration Statement for any reasonable legal or other
expenses reasonably incurred by the Company and such directors and officers in
connection with investigating or defending any such action or claim as such
expenses are incurred.

 
12

--------------------------------------------------------------------------------

 

(c)            Notices of Claims, Etc. Promptly after receipt by an indemnified
party under subsection (a) or (b) of this Section 5 of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against an indemnifying party under this Section 5, notify
such indemnifying party in writing of the commencement thereof; but the omission
so to notify the indemnifying party shall not relieve it from any liability
which it may have to any indemnified party otherwise than under this Section 5.
In case any such action shall be brought against any indemnified party and it
shall notify an indemnifying party of the commencement thereof, such
indemnifying party shall be entitled to participate therein and, to the extent
that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, such indemnifying party shall not be liable to such
indemnified party under this Section 5 for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, which consent will not be unreasonably withheld, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to, or an admission of, fault,
culpability or a failure to act, by or on behalf of any indemnified party.


(d)            Contribution. If the indemnification provided for in this Section
5 is unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) of this Section 5 in respect of any losses, claims,
damages or liabilities (or actions in respect thereof) referred to therein, then
each indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information about such
indemnifying party or indemnified party supplied by such indemnifying party or
by such indemnified party, and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation (even if
the Electing Holders or any underwriters, selling agents or other securities
professionals or all of them were treated as one entity for such purpose) or by
any other method of allocation which does not take account of the equitable
considerations referred to in this Section 5(d). The amount paid or payable by
an indemnified party as a result of the losses, claims, damages or liabilities
(or actions in respect thereof) referred to above shall be deemed to include any
legal or other fees or expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The obligations of the Electing
Holders and any underwriters, selling agents or other securities professionals
in this Section 5(d) to contribute shall be several in proportion to the
percentage of Registrable Securities registered or underwritten, as the case may
be, by them and not joint.

 
13

--------------------------------------------------------------------------------

 

(e)            Notwithstanding any other provision of this Section 5, in no
event will any (i) Electing Holder be liable to any person under this Section 5
for any amounts in excess of the dollar amount of the proceeds to be received by
such holder from the sale of such holder’s Registrable Securities (after
deducting any fees, discounts and commissions applicable thereto) pursuant to
any Shelf Registration Statement and (ii) underwriter, selling agent or other
securities professional be required to undertake liability to any person
hereunder for any amounts in excess of the discount, commission or other
compensation payable to such underwriter, selling agent or other securities
professional with respect to the Registrable Securities underwritten by it and
distributed to the public.


(f)             The obligations of the Company under this Section 5 shall be in
addition to any liability that the Company may otherwise have to any Indemnified
Person and the obligations of any Indemnified Person under this Section 5 shall
be in addition to any liability that such Indemnified Person may otherwise have
to the Company. The remedies provided in this Section 5 are not exclusive and
shall not limit any rights or remedies that may otherwise be available to an
indemnified party at law or in equity.


6.             Underwritten Offering. Any holder of Registrable Securities who
desires to do so may sell Registrable Securities (in whole or in part) in an
underwritten offering; provided, however, the Company shall not be required to
facilitate an underwritten offering pursuant to the Shelf Registration Statement
by any holders unless the offering relates to at least 50% of the Securities
sold pursuant to the Subscription Agreement. In any such underwritten offering,
the investment banker or investment bankers and manager or managers that will
administer the offering will be selected by, and the underwriting arrangements
with respect thereto (including the size of the offering) will be approved by,
the holders of a majority of the Registrable Securities to be included in such
offering; provided, however, that such investment bankers and managers and
underwriting arrangements must be reasonably satisfactory to the Company and
such investment bankers and managers shall be of nationally-recognized standing.
No holder may participate in any underwritten offering contemplated hereby
unless (a) such holder agrees to sell such holder’s Registrable Securities to be
included in the underwritten offering in accordance with any approved
underwriting arrangements, (b) such holder completes and executes all reasonable
questionnaires, powers of attorney, indemnities, underwriting agreements,
lock-up letters and other documents required under the terms of such approved
underwriting arrangements and (c) if such holder is not then an Electing Holder,
such holder returns a completed and signed Notice and Questionnaire to the
Company in accordance with Section 3(a) hereof within a reasonable amount of
time before such underwritten offering. The holders participating in any
underwritten offering shall be responsible for any underwriting discounts and
commissions and fees and, subject to Section 4 hereof, expenses of their own
counsel. The Company shall pay all expenses customarily borne by issuers,
including but not limited to filing fees, the fees and disbursements of its
counsel and independent public accountants and any printing expenses incurred in
connection with such underwritten offering. Notwithstanding the foregoing or the
provisions of Section 3(1) hereof, upon receipt of a request from the Managing
Underwriter or a representative of holders of a majority of the Registrable
Securities to be included in an underwritten offering to prepare and file an
amendment or supplement to the Shelf Registration Statement and Prospectus in
connection with an underwritten offering, the Company may delay the filing of
any such amendment or supplement for up to the Maximum Delay Period if and so
long as the Delay Conditions exist.

 
14

--------------------------------------------------------------------------------

 

7.             Rule 144.


The Company agrees, for so long as any Registrable Securities remain outstanding
and during any period in which the Company is subject to Section 13 of 15 (d) of
the Exchange Act, to make all filings required thereby in a timely manner in
order to permit resales of such Registrable Securities pursuant to Rule 144 of
the Securities Act.


8.             Miscellaneous.


(a)            Remedies. The Company acknowledges and agrees that any failure by
the Company to comply with its obligations under this Agreement may result in
material irreparable injury to the Purchasers or the holders of Registrable
Securities for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of any such failure, the Purchasers or any holder of Registrable Securities may
obtain such relief as may be required to specifically enforce the Company’s
obligations hereunder. The Company further agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.


(b)            Other Registration Rights. The Company will not, on or after the
date of this Agreement, enter into any agreement with respect to its securities
that is inconsistent with the rights granted to the holders of Registrable
Securities in this Agreement or otherwise conflicts with the provisions hereof.
The Company shall not permit any securities other than the Registrable
Securities to be included in any Shelf Registration Statement.


(c)            Amendments and Waivers. The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to or departures
from the provisions hereof may not be given unless (i) in the case of Section 2
and Section 5 hereof and this Section 8(c)(i), the Company has obtained the
written consent of holders of all outstanding Registrable Securities and (ii) in
the case of all other provisions hereof, the Company has obtained the written
consent of holders of a majority of the Registrable Securities (excluding
Registrable Securities held by the Company or its Affiliates). Notwithstanding
the foregoing, a waiver or consent to departure from the provisions hereof that
relates exclusively to the rights of holders whose Registrable Securities are
being sold pursuant to a Shelf Registration Statement and that does not affect
directly or indirectly the rights of other holders of Registrable Securities may
be given by the holders of a majority of Registrable Securities being sold by
such holders pursuant to such Shelf Registration Statement.

 
15

--------------------------------------------------------------------------------

 

(d)            Notices. All notices and other communications provided for or
permitted hereunder shall be given as provided in the Subscription Agreement.


(e)            Parties in Interest. The parties to this Agreement intend that
all holders of Registrable Securities shall be entitled to receive the benefits
of this Agreement and that any Electing Holder shall be bound by the terms and
provisions of this Agreement by reason of such election with respect to the
Registrable Securities that are included in a Shelf Registration Statement. All
the terms and provisions of this Agreement shall be binding upon, shall inure to
the benefit of and shall be enforceable by the respective successors and assigns
of the parties hereto and any holder from time to time of the Registrable
Securities to the aforesaid extent. In the event that any transferee of any
holder of Registrable Securities shall acquire Registrable Securities, in any
manner, whether by gift, bequest, purchase, operation of law or otherwise, such
transferee shall, without any further writing or action of any kind, be entitled
to receive the benefits of and, if an Electing Holder, be conclusively deemed to
have agreed to be bound by and to perform all of the terms and provisions of
this Agreement to the aforesaid extent.


(f)             Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.


(g)            Headings. The headings in this agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning, construction
or interpretation hereof.


(h)            Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
PROVISIONS RELATING TO CONFLICTS OF LAW TO THE EXTENT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.


(i)             Severability. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired
or affected thereby, it being intended that all of the rights and privileges of
the parties hereto shall be enforceable to the fullest extent permitted by law.

 
16

--------------------------------------------------------------------------------

 

(j)             Survival. The respective indemnities, agreements,
representations, warranties and other provisions set forth in this Agreement or
made pursuant hereto shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Electing Holder, any director, officer or partner of such holder, any
agent or underwriter, any director, officer or partner of such agent or
underwriter, or the Company, any director, officer or partner of the Company or
any controlling person of any of the foregoing, and shall survive the transfer
and registration of the Registrable Securities of such holder.


(k)            Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter hereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein, with respect to
the registration rights granted with respect to the Registrable Securities. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.


(l)             Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. The decision of each Purchaser to purchase the Securities
pursuant to the Subscription Agreement has been made independently of any other
Purchaser. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Subscription Agreement or this Agreement. Each Purchaser shall be entitled to
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. The Company acknowledges that each of the Purchasers has been provided
with the same Registration Rights Agreement for the purpose of closing a
transaction with multiple Purchasers and not because it was required or
requested to do so by any Purchaser.

 
17

--------------------------------------------------------------------------------

 

Please confirm by signing in the space provided below that the foregoing
correctly sets forth the agreement between the Company and you.



 
Very truly yours,
         
MOTORCAR PARTS OF AMERICA, INC.
         
By:
/s/ Selwyn Joffe
     
Name: Selwyn Joffe
   
Title: President and Chief Executive Officer


 
18

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT SIGNATURE PAGE


Accepted and Agreed
             
Name (Print)
       
By:
     
Name:
   
Title:
       
Date:
         
Address:
                                 
Telephone:
         
Facsimile:
   


 
19

--------------------------------------------------------------------------------

 

EXHIBIT A


_______________


Notice of Registration Statement
and
Selling Securityholder Questionnaire


(Date)


Reference is hereby made to the Registration Rights Agreement (the “Registration
Rights Agreement”) among Motorcar Parts of America, Inc. (the “Company”) and the
Purchasers named therein. Pursuant to the Registration Rights Agreement, the
Company intends to file with the United States Securities and Exchange
Commission (the “Commission”) a registration statement on Form S-_ (the “Shelf
Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of up to___________
shares of the Company’s common stock, par value $0.01 per share (the
“Securities”). A copy of the Registration Rights Agreement is attached hereto.
All capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Registration Rights Agreement.


Each beneficial owner of Registrable Securities (as defined below) is entitled
to have the Registrable Securities beneficially owned by it included in the
Shelf Registration Statement. In order to have Registrable Securities included
in the Shelf Registration Statement, this Notice of Registration Statement and
Selling Securityholder Questionnaire (“Notice and Questionnaire”) must be
completed, executed and delivered to the Company’s counsel at the address set
forth herein for receipt ON OR BEFORE [DEADLINE FOR RESPONSE]. Beneficial owners
of Registrable Securities who do not complete, execute and return this Notice
and Questionnaire by such date (i) will not be named as selling securityholders
in the Shelf Registration Statement and (ii) may not use the Prospectus forming
a part thereof for resales of Registrable Securities.


Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.


The term “Registrable Securities” is defined in the Registration Rights
Agreement to mean all or any portion of the Securities; provided, however, that
a security ceases to be a Registrable Security when it is no longer a Restricted
Security.


The term “Restricted Security” is defined in the Registration Rights Agreement
to mean any Security except any such Security that (i) has been registered
pursuant to an effective registration statement under the Securities Act and
sold in a manner contemplated by the Shelf Registration Statement, (ii) has been
transferred in compliance with Rule 144 under the Securities Act (or any
successor provision thereto) or is transferable pursuant to paragraph (k) of
such Rule 144 (or any successor provision thereto), or (iii) has otherwise been
transferred and a new Security not subject to transfer restrictions under the
Securities Act has been delivered by or on behalf of the Company.

 
 

--------------------------------------------------------------------------------

 

APPENDIX 1


ELECTION


The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and the Registrable Securities listed below
in Item (3). The undersigned, by signing and returning this Notice and
Questionnaire, agrees to be bound with respect to such Registrable Securities by
the terms and conditions of this Notice and Questionnaire and the Registration
Rights Agreement, including without limitation Section 5 of the Registration
Rights Agreement as if the undersigned Selling Securityholder were an original
party thereto.


Pursuant to and subject to the terms of the Registration Rights Agreement, the
Selling Securityholder has agreed to indemnify and hold harmless the Company and
its directors, officers and each person, if any, who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act, from and against certain losses arising in connection with
statements concerning the Selling Securityholder made in the Shelf Registration
Statement or the related prospectus in reliance upon the information provided in
this Notice and Questionnaire.


The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:


QUESTIONNAIRE


Certain capitalized terms used in this Questionnaire are defined in Appendix 1
attached hereto. Capitalized terms used in this Questionnaire but not defined in
Appendix 1 have the meanings given to them in the accompanying letter.


(1)
(a)
Full legal name of Selling Securityholder:




--------------------------------------------------------------------------------



 
(i)
Is such Selling Securityholder a:



 
o Corporation
o General Partnership



 
o Individual
o Limited Partnership



o Other (please specify: _____________________)


 
(ii)
In what state is such Selling Securityholder organized or domiciled?




--------------------------------------------------------------------------------



 
(b)
Full legal name of Registered Holder (if not the same as in (a) above) of
Registrable Securities listed in Item (4) below:

 

--------------------------------------------------------------------------------

 
 
A-2

--------------------------------------------------------------------------------

 

APPENDIX 1


(2)
Address for Notices to Selling Securityholder:



___________________________
___________________________
___________________________
 
Telephone:
___________________________

 
Fax:
___________________________

 
Contact Person:
___________________________



(3)
Beneficial Ownership of Securities by Another Entity or Individual:



 
(a)
Is another entity or individual the Beneficial Owner of any Securities?



o No (skip questions (b)-(e) below)


o Yes (answer questions (b)-(e) below)


 
(b)
What is the full legal name of such Beneficial Owner?




--------------------------------------------------------------------------------



 
(c)
Is such Beneficial Owner a:



o Corporation o General Partnership


o Individual o Limited Partnership


o Other (please specify:      )


 
(d)
In what state is such Beneficial Owner organized or domiciled?




--------------------------------------------------------------------------------

 
 
(e)
Please provide the name, address and telephone number of a contact person for
such Beneficial Owner.




--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 
(4)
Beneficial Ownership of Securities:



Except as set forth below in this Item (4), the undersigned is not a Beneficial
Owner of any Securities.


 
(a)
Number of Registrable Securities (as defined in the Registration Rights
Agreement) Beneficially Owned:


 
A-3

--------------------------------------------------------------------------------

 

APPENDIX 1



--------------------------------------------------------------------------------

 
CUSIP No(s). of such Registrable Securities:



--------------------------------------------------------------------------------

 
 
(b)
Number of Securities other than Registrable Securities Beneficially Owned:




--------------------------------------------------------------------------------

 
CUSIP No(s). of such Registrable Securities:



--------------------------------------------------------------------------------

 
 
(c)
Number of Registrable Securities that the undersigned wishes to be included in
the Shelf Registration Statement:




--------------------------------------------------------------------------------

 
 
(d)
CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration Statement:




--------------------------------------------------------------------------------

 
(5)
Beneficial Ownership of Other Securities of the Company:



Except as set forth below in this Item (5), the undersigned Selling
Securityholder is not a Beneficial Owner of any shares of Common Stock or any
other securities of the Company, other than the Securities listed above in Item
(4).


State any exceptions here:


(6)
Relationships with the Company:



Except as set forth below, neither the Selling Securityholder nor any of its
Affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other Material Relationship with the
Company (or its predecessors or Affiliates) during the past three years.


State any exceptions here:


(7)
Plan of Distribution:



Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (4) only as follows
(if at all): Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, through
underwriters, broker-dealers or agents who may receive discounts, concessions or
commissions from the Selling Stockholder or the purchaser. Such Registrable
Securities may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of sale, at prices relating to the
prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices. Such sales may be effected in
transactions (which may involve crosses or block transactions) (i) on any
national securities exchange or quotation service on which the Registered
Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market, (iii) in transactions otherwise than on such exchanges
or services or in the over-the-counter market, (iv) through the writing of
options, whether such options are listed on an option exchange or otherwise, or
(iv) through the settlement of short sales. In connection with sales of the
Registrable Securities or otherwise, the Selling Securityholder may enter into
hedging transactions with broker-dealers or other financial institutions, which
may in turn engage in short sales of the Registrable Securities in the course of
hedging the positions they assume. The Selling Securityholder may also sell
Registrable Securities short and deliver Registrable Securities to close out
such short positions, or loan or pledge Registrable Securities to broker-dealers
that in turn may sell such securities.

 
A-4

--------------------------------------------------------------------------------

 

APPENDIX 1


State any exceptions here:


(8)
Are you a Member, an affiliate of a Member, or a person associated with a
Member, of FINRA?



Yes _____ No _____


If the answer to Question 8 is “yes”, state (a) the name of any such FINRA
Member, (b) the nature of your affiliation or association with such FINRA
Member, (c) information as to such FINRA Member’s participation in any capacity
in the offering or the original placement of the Securities, (d) the number of
shares of equity securities or face value of debt securities of the Company
owned by you, (e) the date such securities were acquired and (f) the price paid
for such securities.



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
(9)
If you answered “yes” to Question 8 above, please fill out the following table
with respect to any purchases from the Company or any of its Affiliates in a
private placement within twelve months prior to the date hereof (excluding your
purchase of the Securities).

 
Date of Purchase
Seller
Amount and Name
of Securities
Price or Other
Consideration
                       


 
A-5

--------------------------------------------------------------------------------

 

APPENDIX 1


Note: In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior agreement
of the Company.


By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules and regulations thereunder, particularly
Regulation M. The Selling Securityholder also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
the Registration Statement and any amendments or supplements thereto filed with
the SEC pursuant to the Securities Act of 1933, as amended. The Selling
Securityholder agrees that neither it nor any person acting on its behalf will
engage in any transaction in violation of such provisions.


The Selling Securityholder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein. Pursuant to the Registration Rights Agreement, the Company has
agreed under certain circumstances to indemnify the Selling Securityholder
against certain liabilities.


In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Registration Rights
Agreement.


By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (9) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company in connection with the preparation of the
Shelf Registration Statement and related Prospectus.


The Selling Securityholder acknowledges that material misstatements and
omissions of material facts in the Registration Statement and any amendments or
supplement thereto may give rise to civil and criminal liabilities to the
Company and to each officer and director of the Company signing the Registration
Statement and to other persons signing such document. As a result, in accordance
with the Selling Securityholder’s obligation under Section 3(a) of the
Registration Rights Agreement to provide such information as may be required by
law for inclusion in the Shelf Registration Statement, the Selling
Securityholder agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect. All notices hereunder and pursuant to the Registration Rights Agreement
shall be made in writing, by hand-delivery, first-class mail, or air courier
guaranteeing overnight delivery as follows:


 
(i)
to the Company:



Motorcar Parts of America, Inc.
2929 California Street
Torrance, CA 90503

 
A-6

--------------------------------------------------------------------------------

 

APPENDIX 1


Facsimile: (310) 212-6315
Attention: General Counsel


 
(ii)
with a copy to:



Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, CA 90071
Facsimile: (213) 891-8763
Attention: Steven B. Stokdyk


Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
Selling Securityholder (with respect to the Registrable Securities Beneficially
Owned by such Selling Securityholder and the Registrable Securities listed in
Item (3) above). This Agreement shall be governed in all respects by the laws of
the State of New York without giving effect to provisions relating to conflicts
of law to the extent the application of the laws of another jurisdiction would
be required thereby.


I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.


IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 
Dated:
                                  Selling Securityholder
(Print/type full legal name of beneficial
owner of Registrable Securities)
               
By:
         
Name:
       
Title:


 
A-7

--------------------------------------------------------------------------------

 

APPENDIX 1


PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE COMPANY’S COUNSEL AT:


Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, CA 90071
Facsimile: (213) 891-8763
Attention: Steven B. Stokdyk

 
A-8

--------------------------------------------------------------------------------

 

APPENDIX 1


DEFINITIONS


For the purpose of this Questionnaire, the following definitions apply:


1.             Affiliate. As used in Questions 1-7 and Question 9, a person is
an “Affiliate” of a person if such person controls, is controlled by, or is
under common control with, another person. Please assume that an “Affiliate” of
the Company includes without limitation, any 5% stockholder of the Company
(including any person who owns, controls, or holds or holds an option to
acquire, and has the power to vote, 5% or more of the Company’s outstanding
voting securities). “Control” is the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of an
entity, whether through the ownership of voting securities, by contract or
otherwise.


As used in Question 8 of this Questionnaire, an “affiliate” of an FINRA member
has the following meaning:


(1)            a company which controls, is controlled by or is under common
control with a member;


(2)            the term affiliate is presumed to include, but is not limited to,
the following:


 
(a)
a company will be presumed to control a member if the company beneficially owns
10% or more of the outstanding voting securities of a member which is a
corporation, or beneficially owns a partnership interest in 10% or more of the
distributable profits or losses of a member which is a partnership;



 
(b)
a member will be presumed to control a company if the member and persons
associated with the member beneficially own (i) 10% or more of the outstanding
subordinated debt of a company, (ii) 10% or more of the outstanding voting
securities of a company which is a corporation or (iii) a partnership interest
in 10%) or more of the distributable profits or losses of a company which is a
partnership;



 
(c)
a company will be presumed to be under common control with a member if:



 
(i)
the same natural person or company controls both the member and company by
beneficially owning 10% or more of the outstanding voting securities of a member
or company which is a corporation, or by beneficially owning a partnership
interest in 10%> or more of the distributable profits or losses of a member or
company which is a partnership; or



 
(ii)
a person having the power to direct or cause the direction of the management or
policies of the member or the company also has the power to direct or cause the
direction of the management or policies of the other entity in question.


 
A-9

--------------------------------------------------------------------------------

 

APPENDIX 1


2.             Beneficial Owner. A “Beneficial Owner” of a security includes any
person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares voting power and/or
investment power with respect to such security. Voting power includes “the power
to vote, or to direct the voting, of such security” and investment power
includes “the power to dispose, or to direct the disposition, of such security.”


A person is also a Beneficial Owner of a security if he has the right to acquire
beneficial ownership of such security, at any time within sixty days, including
but not limited to, any right to acquire through: (a) the exercise of an option,
warrant or right, (b) the conversion of a convertible security, (c) the power to
revoke a trust, discretionary account or similar arrangement, or (d) the
automatic termination of a trust, discretionary account or similar arrangement;
provided, however, that if the acquisition of an option, warrant, right,
convertible security or power described in (a), (b) or (c) is for the purpose of
maintaining or obtaining control over the issuer of the security, the holder of
the option, warrant, right, convertible security or power shall, immediately
upon such acquisition and regardless of when it is exercisable, be deemed a
beneficial owner of the underlying securities.


The possession of the legal power to vote and/or direct the disposition of
securities, absent unusual circumstances, will be sufficient to confer
beneficial ownership. Such power may be held directly, or indirectly, through
one or more controlled entities.


3.             Material Relationship. The term “material relationship” has not
been defined by the Securities and Exchange Commission (the “SEC”). The SEC,
however, is likely to construe as material any relationship which tends to
impact arm’s length bargaining in dealings with a company, whether arising from
a close business connection, family relationship, a relationship of control or
otherwise. For example, you should conclude that you have such a relationship
with any organization of which you own, directly or indirectly, 10% more of the
outstanding voting stock, or in which you have some other substantial interest,
and with any person or organization with whom you have, or with whom any
relative (or any other person or organization as to which you have any of the
foregoing other relationships) has, a contractual relationship.


4.             Member. Rule 0120 of the FINRA’s Rules of Fair Practice defines
the term “member” to mean any individual, partnership, corporation or other
legal entity admitted to membership in the FINRA, and Article 1 of the FINRA’s
By-Laws defines the term “person associated with a member” to mean every sole
proprietor, partner, officer, director, or branch manager of any member, or any
natural person occupying a similar status or performing similar functions, or
any natural person engaged in the investment banking or securities business who
is directly or indirectly controlling or controlled by such member (for example,
any employee), whether or not such person is registered or exempt from
registration with the FINRA.
 
 
A-10

--------------------------------------------------------------------------------